DETAILED ACTION
Applicants’ arguments, filed 2 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The examiner’s interpretation of instant claim 1 is such that the claim does not exclude the presence of a targeting ligand. For example, claim 1 recites that the PEG lipid may be a PEG-modified phosphatidylethanolamine. As best understood by the examiner, a compound such as DSPE-PEG-antibody or DSPE-PEG-folate (wherein “DSPE” refers to distearoyl phosphatidylethanolamine and wherein the antibody and folate are targeting ligands) is understood to read on this claimed requirement.
Similarly, the PEG lipid in claim 1 may be of the structure PL-1, which is reproduced below.

    PNG
    media_image1.png
    49
    210
    media_image1.png
    Greyscale

The “A” group is the lipid end of the molecule. The R3 group is the endgroup, which is -ORo, wherein Ro is hydrogen, optionally substituted alkyl, or an oxygen protecting group. As best understood by the examiner, the “optionally substituted alkyl” group does not exclude a targeting ligand in the case where there is an alkyl group substituted with a targeting ligand.

Response to Arguments Regarding Claim Interpretation Issues
In applicant’s response on 2 May 2022 (hereafter referred to as applicant’s response), applicant appears to present arguments regarding the claim interpretation issue discussed above. These arguments will be addressed below.
In applicant’s response, applicant argues that a pegylated lipid that is further conjugated to a targeting ligand such as an antibody is not within the scope of the required PEG-lipid. In support of this argument, as of pages 9-10 of applicant’s response, applicant cites the instant specification on page 42, paragraph 00204, relevant text reproduced below.

    PNG
    media_image2.png
    194
    626
    media_image2.png
    Greyscale

Applicant argues that in view of the above definition, the skilled artisan would appreciate that the term “PEG” clearly refers to plain polyethylene glycol, and the term does not further include any ligand substitution on the PEG.
The examiner disagrees. Nothing in the above definition excludes ligand substitution on the PEG. A compound such as folate-PEG-DSPE, wherein folate is a targeting ligand, is just as much a polyethylene glycol modified lipid as is PEG-DSPE. 
Applicant then provides arguments regarding the structure PL-1, which is reproduced below and was previously discussed on page 3 of the prior office action on 2 December 2021.

    PNG
    media_image1.png
    49
    210
    media_image1.png
    Greyscale

In this case, the instant claims recite that R3 can be a substituted alkyl group. Applicant has presented arguments regarding which substitutions of the recited alkyl group are within the scope of the instant claims. These arguments are presented as of applicant’s response on page 10 at the bottom of the page. In these arguments, applicant cites the instant specification on page 129, paragraph 00502. The relevant paragraph is reproduced below.

    PNG
    media_image3.png
    581
    635
    media_image3.png
    Greyscale

Applicant argues that the scope of the recited substituted alkyl group R3 does not include an antibody or targeting ligand, as of applicant’s response, page 11, top paragraph.
The examiner disagrees with applicant’s arguments. As an initial matter, the above-reproduced text from the instant specification from paragraph 00502 does not provide a limit for how many substituted alkyl groups may be present. Nothing in the claims or specification indicates that an alkyl group with many substituents (e.g. over 100 substituents or over 1000 substituents) is outside the scope of a substituted alkyl group.
Furthermore, the examiner notes that the substituents generally found in proteins such as antibodies are within the list from paragraph 00502 of the specification. For example, antibodies are proteins. Proteins are made from polymerized amino acids, and the skilled artisan would have understood that it is an amide functional group that links one amino acid to the next amino acid. The instant specification, as of paragraph 00502 reproduced above, indicates that substitution of an alkyl group with amides is within the scope of a substituted alkyl group, as of paragraph 00502. As such, the presence of amide functional groups in a protein or peptide does not render the protein or peptide to be outside the scope of the required substituted alkyl group.
Antibodies are also composed of amino acids have side chains with carboxylic acids (e.g. glutamic acid), amines (e.g. lysine), hydroxyl groups (e.g. serine), thiol groups (e.g. cysteine). These are all listed in paragraph 00502. As such, a protein, peptide, or antibody comprising carboxylic acid groups, amine groups, hydroxyl groups, and thiol groups would appear to be a substituted alkyl group in the manner indicated by paragraph 00502.
Therefore, applicant’s argument that the instantly claimed invention excludes a pegylated lipid wherein the polyethylene glycol is conjugated both to a targeting ligand and to the lipid is not found to be persuasive.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 13, 15, 96-97, and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery, as of MacLachlan, page 237, title.
As to steps (a) and (c) of claim 1, MacLachlan teaches multiple methods of combining lipids with a nucleic acid to form a particle. See e.g. MacLachlan, page 243, section 9.3.1. MacLachlan teaches cationic lipids on page 239, section 9.2.1, section heading.
As to step (b) of claim 1, MacLachlan teaches the following, as of page 242, section 9.2.4 entitled “active targeting,” relevant text reproduced below.

It is unlikely that addition of targeting ligands to delivery systems that are rapidly removed from the circulation will result in delivery exceeding that achieved by systems that display passive disease site targeting. For this reason many investigators have pursued approaches involving the addition of targeting ligands to sterically stabilized and charge shielded systems, such as those containing PEG lipids [71,72,75–77]. This approach has been advanced, in part, by the development of the so-called postinsertion technique [78]. Postinsertion allows for the insertion of ligand–PEG–lipid conjugates into preformed liposomes containing encapsulated NA. This represents a significant improvement on earlier approaches in which ligands were chemically coupled to preformed liposomes, an approach limited by suboptimal coupling efficiencies, or where ligand–lipid conjugates were incorporated in the first stages of the formulation process, an approach limited by the resulting negative impact on NA encapsulation efficiency and subsequent suboptimal presentation of the targeting ligand.

As such, MacLachlan teaches the benefits of combining a pegylated lipid with a liposome after the liposome is formed.
MacLachlan differs from the claimed invention because MacLachlan does not appear to clarify that there is PEG in both the initial particle and the material being post-inserted.
Iden et al. (hereafter referred to as Iden) is drawn to a comparison between liposomes made by post-insertion to liposomes made by prior methods, as of Iden, page 207, title and abstract. The post-insertion method of Iden appears to entail the formation of micelles comprising PEG and an antibody targeting ligand, as of Iden, pages 209-210, section 2.6, followed by transfer of the antibody to the liposome, as of Iden, page 210, section 2.7. The examiner has reproduced below section 2.7 of Iden.

    PNG
    media_image4.png
    507
    646
    media_image4.png
    Greyscale

As such, the pre-formed liposomes prior to post-insertion comprise 4 mol% PEG, as of the above-reproduced paragraphs. The IgG micelles referenced in the above-reproduced paragraph also comprise PEG, as of Iden, page 210, left column, top paragraph, reproduced below.

    PNG
    media_image5.png
    365
    627
    media_image5.png
    Greyscale

Iden differs from the claimed invention because Iden does not teach a nucleic acid being encapsulated.
It would have been prima facie obvious for one of ordinary skill in the art to have included pegylated lipid both in the initial liposome as well as the material being post-inserted. Iden teaches that both the initial liposome and the material being post-inserted have lipids bound to PEG. As such, in making a nucleic acid containing liposome, as of MacLachlan, the skilled artisan would have been motivated to have included PEG both with the initial liposome as well as with the post-inserted material in order to have predictably formed a liposome capable of delivering a nucleic acid with a reasonable expectation of success. The skilled artisan would have been motivated to have made this modification because MacLachlan specifically cites reference #78 on page 242 of MacLachlan, and reference #78 is the Iden reference.
As to claim 1, the claim requires a specific structure of the PEG-lipid. MacLachlan teaches the following PEG-lipids, as of page 245, Table 9.1, reproduced in part below.

    PNG
    media_image6.png
    690
    815
    media_image6.png
    Greyscale

MacLachlan teaches PEG-DSPE in lines #7, #16, and #24. These read on the required PEG-modified phosphatidylethanolamine. Additionally, the PEG-DSPE in line #24 does not appear to have been covalently conjugated with a targeting ligand. Iden also teaches mPEG2000-DSPE, as of page 208, right column, section 2.1.
As to claim 1, the claim requires additional processing step after the post-insertion has occurred. This appears to be taught at least as of Iden, page 210, left column, section 2.7, in which Iden teaches purification steps such as processing on a chromatography column after the post-insertion has occurred. As such, the skilled artisan would have been motivated to have conducted processing steps after the post-insertion, as required by the instant claims.
As to claim 3, and in the alternative to the above-reproduced paragraphs, MacLachlan teaches a large number of steps that appear to be occurring in the absence of post-insertion and which the skilled artisan would have been motivated to have conducted prior to the post-insertion, as of MacLachlan, page 243, figure 9.2, reproduced below.

    PNG
    media_image7.png
    908
    922
    media_image7.png
    Greyscale

As to claim 8, Iden teaches that the precursor liposome comprising HSPC (hydrogenated soy phosphatidylcholine), as of Iden, page 209, right column, section 2.4.
As to claim 13, Iden teaches HSPC:CHOL:mPEG2000-DSPE at a 2:1:0.1 molar ratio, as of Iden, page 209, right column, section 2.4. Iden also teaches a ratio of molar ratio of 0.05:1 (micelle PL:liposomal HSPC), as of Iden, page 210, left column, section 2.7. As the molar ratio of HSPC to mPEG-DSPE in the liposome is 1:0.1, this appears to be 0.05 moles of mPEG-DSPE in the liposome to 1 mol of liposomal HSPC. As such, this appears to be an 0.05:0.05 molar ratio of liposomal pegylated lipid to pegylated lipid being inserted via the micelle. This appears to be within the claimed scope. However, even if, purely en arguendo, the amounts taught by Iden are not within the claimed scope, this would not have been sufficient to overcome the prima facie case of obviousness. Generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of making a liposome via post-insertion are taught by the prior art; as such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of ratios of pegylated lipid in the original liposome vs. post-inserted pegylated lipid via routine experimentation.
As to claim 15, MacLachlan teaches filtration, as of page 243, figure 9.2, reproduced above.
As to claim 96, as best understood by the examiner, Iden appears to teach Mal-PEG2000-DSPE both as a lipid added initially to the liposome (first PEG lipid) and as a lipid added initially to the micelle then post-inserted into the liposome (second PEG lipid). Iden’s teaching of Mal-PEG2000-DSPE as an initially added PEG lipid is as of Iden, page 209, left column, bottom paragraph, section 2.4. Iden’s teaching of Mal-PEG2000-DSPE as a second PEG lipid is as of Iden, paragraph bridging pages 209-210, section 2.6.
As to claim 97, Iden teaches the following, as of page 210, left column, relevant text reproduced below.

    PNG
    media_image8.png
    452
    564
    media_image8.png
    Greyscale

This appears to be a ratio of about 0.05 mol% PEG-lipid in the micelle (i.e. second PEG lipid) and 0.04 mol% PEG-lipid in the liposome (i.e. first PEG lipid), because the PEG lipid is 4 mol% of the liposome. This appears to be about 1.2:1 of the second PEG lipid to the first PEG lipid, which is within the claimed range. Even if, purely en arguendo, the numerical values taught by Iden were not in the required range, this would not be sufficient to overcome the applied rejection, because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph.
As to claim 99, MacLachlan teaches mRNA as of at least page 261, bottom half of page and figure 9.12.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Balbino et al (Colloids and Surfaces B: Biointerfaces 111 (2013), pages 203-210).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
Neither MacLachlan nor Iden teach turbulent or microfluidic mixing.
Balbino et al. (hereafter referred to as Balbino) is drawn to microfluidic devices for formulating liposomes comprising a nucleic acid, as of Balbino, page 203, title and abstract. The liposomes of Balbino can be used to deliver a therapeutic nucleic acid, as of Balbino, page 203, title and abstract. The method of Balbino can be used to form small and homogeneous particles, as of Balbino, page 207, right column, section 3.3, third paragraph in section.
Balbino does not teach the post-insertion method.
It would have been prima facie obvious for one of ordinary skill in the art to have used the microfluidic device of Balbino to have mixed ingredients, as of MacLachlan in view of Iden. MacLachlan in view of Iden are drawn to methods of making a lipid nanoparticle for delivery of a nucleic acid, as in MacLachlan. Balbino is drawn to using microfluidics for mixing ingredients to form a lipid nanoparticle, and the method of Balbino appears to result in small and homogeneous particles. As such, the skilled artisan would have been motivated to have used the microfluidic methods of Balbino to have predictably mixed the ingredients in MacLachlan in order to have predictably formed a lipid nanoparticle with a reasonable expectation of success.


Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Oliver et al. (WO 2015/082080 A1).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach a lipid with the recited structure (and with the structure required by the elected species).
Oliver et al. (hereafter referred to as Oliver) is drawn to a lipid composition comprising a cationic lipid for lung specific delivery, as of Oliver, title and abstract. Said composition may be to deliver a nucleic acid, as of Oliver, e.g. page 24, Embodiment 66. Said composition comprises a lipid with the following structure, as of Oliver, figure in abstract, relevant structure reproduced below.

    PNG
    media_image9.png
    126
    299
    media_image9.png
    Greyscale

In the above-reproduced structure, each of R6 and R7 is individually and independently linear C11-C17 alkyl, and r is any integer from 15 to 130, as of Oliver, last sentence of abstract. Also see Oliver, page 13, Embodiment 38, which comprises the required PEG chain length.
Oliver does not appear to teach the post-insertion method.
It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Oliver in the method of MacLachlan in view of Iden. The method of MacLachlan in view of Iden is useful for making a liposome for delivery of a nucleic acid. Oliver is also drawn to delivery of a nucleic acid, and teaches that the lipid with structure (IV) is useful for forming a lipid particle for delivery of a nucleic acid. As such, the skilled artisan would have been motivated to have included the lipid with the structure (IV), as of Oliver, in the method of MacLachlan in view of Iden, in order to have predictably formulated a lipid particle suitable for delivery of a nucleic acid with a reasonable expectation of success.
As to claim 46, Oliver teaches the structure

    PNG
    media_image9.png
    126
    299
    media_image9.png
    Greyscale

wherein each of R6 and R7 is individually and independently linear C11-C17 alkyl. Based upon this teaching, the skilled artisan would have been motivated to have selected a compound wherein R6 and R7 are both saturated C13 groups, resulting in two tetradecanoate (myristate) groups. Additionally, the value of r is any integer from 15 to 130, as of Oliver, last sentence of abstract, overlaps with the requirement that claimed variable “s” be an integer from 1 to 100. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 47, Oliver teaches the structure

    PNG
    media_image9.png
    126
    299
    media_image9.png
    Greyscale

wherein each of R6 and R7 is individually and independently linear C11-C17 alkyl. Based upon this teaching, the skilled artisan would have been motivated to have selected a compound wherein R6 and R7 are both saturated C13 groups, resulting in two tetradecanoate (myristate) groups. Additionally, the value of r is any integer from 15 to 130, as of Oliver, last sentence of abstract, overlaps with the requirement that claimed variable “s” be an integer of 45. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Anderson et al. (US 2014/0161830 A1).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach a lipid with the recited structure (and with the structure required by the elected species).
Anderson et al. (hereafter referred to as Anderson) is drawn to nanoparticulates comprising lipidoids for delivery of the nucleic acid siRNA, as of Anderson, title and abstract. Said composition may include PEG-2000 DMG, as of Anderson, paragraph 0209.
It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Anderson in the method of MacLachlan in view of Iden. The method of MacLachlan in view of Iden is useful for making a liposome for delivery of a nucleic acid. Anderson is also drawn to delivery of a nucleic acid, as of the abstract of Anderson and teaches that PEG 2000 DMG is useful for forming a lipid particle for delivery of a nucleic acid. As such, the skilled artisan would have been motivated to have included the PEG 2000 DMG, as of Anderson, in the method of MacLachlan in view of Iden, in order to have predictably formulated a lipid particle suitable for delivery of a nucleic acid with a reasonable expectation of success.
As to claims 46 and 47, the PEG 2000 DMG of Anderson is understood to read on the required species of both claims 46 and 47. See the section above entitled “Note Regarding Chemical Terminology.”


Claim 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Kauffman et al. (Nano Letters, Vol. 15, 2015, pages 7300-7306).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach the required percentage of ingredients.
Kauffman et al. (hereafter referred to as Kauffman) is drawn to lipid nanoparticles for mRNA delivery, as of Kauffman, page 7300, title and abstract. The compositions of Kauffman have the following components, as of Kauffman, page 7301, relevant figures and tables reproduced below.

    PNG
    media_image10.png
    701
    984
    media_image10.png
    Greyscale

As to the required ionizable lipid of claim 98, Kauffman appears to teach between about 30-60 mol% ionizable lipid (known as C12-200) over the range of the original formulation and Libraries A-C.
As to the required phospholipid of claim 98, Kauffman teaches about 10-28 mol% phospholipid over the range of the original formulation and Libraries A-C.
As to the required structural lipid of claim 98, Kauffman teaches about 21.5 to about 46.5 mol% of cholesterol over the range of the original formulation and Libraries A-C.
As to the required PEG lipids, Kauffman teaches about 0.5 to about 3.5 mol% of PEG lipid over the range of the original formulation and Libraries A-C.
Kauffman differs from the claimed invention because Kauffman teaches that the PEG-lipid be mixed rather than post-inserted, as of the above-reproduced figure.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated a lipid nanoparticle comprising ionizable lipid, phospholipid, cholesterol, and PEG-lipid in the amounts taught by Kauffman to have been used in the lipid nanoparticle of MacLachlan in view of Iden. MacLachlan in view of Iden are drawn to a lipid nanoparticle that may be used to deliver mRNA, as of MacLachlan, at least page 261, bottom half of page and figure 9.12. The formulations of Kauffman appear to have been optimized for mRNA delivery. As such, the skilled artisan would have been motivated to have adjusted the formulations of MacLachlan in view of Iden to have had ionizable lipid, phospholipid, cholesterol, and PEG-lipid in the amounts taught by Kauffman for predictable delivery of mRNA with a reasonable expectation of success.
As to claim 98, the amounts of ionizable lipid, phospholipid (e.g. phosphatidylcholine), structural lipid (e.g. cholesterol), and PEG lipid taught by Kauffman are within the claimed amounts, as explained above.
As to claim 99, Kauffman teaches mRNA delivery, as of Kauffman, page 7300, title and abstract.


Response to Arguments Regarding Obviousness Rejections
In applicant’s response, page 11, applicant argues that with the alleged clarification of the claim scope, applicant argues that the applied rejection should be reconsidered. In response, the examiner takes the position that applicant’s arguments regarding claim interpretation issues are not found to be persuasive. See the section above entitled “Response to Arguments Regarding Claim Interpretation Issues.” As such, the examiner takes the same position as was taken in the prior office action on 2 May 2022, and the applied rejection has been maintained.
With regard to the dependent claims, applicant argues that as claim 1 is allegedly patentable over the combination of the MacLachlan in view of Iden references, the rejections over MacLachlan in view of Iden along with secondary references are also improper, as of applicant’s response, page 11, bottom paragraph and page 12, top two paragraphs. This is not persuasive. The rejection over MacLachlan is proper, for the reason set forth above and because applicant’s arguments that examiner used the incorrect claim interpretation in examination are not found to be persuasive. As applicant has not provided additional arguments regarding the secondary references or dependent claims, these rejections have been maintained.
In applicant’s response, page 12, bottom half of page and onto page 13, applicant requests rejoinder of non-elected claims. In response, the examiner takes the position that the non-elected claims are not rejoined here because they do not depend from an allowable claim.

Additional Cited Prior Art
As an additional relevant prior art reference, the examiner cites Xu et al. (Pharmaceutical Research, Vol. 32, 2015, pages 2428-2438). Xu et al. (hereafter referred to as Xu) is drawn to making PEGylated liposomes by either pre-insertion of the pegylated lipid or post-insertion of the pegylated lipid, as of Xu, page 2428, title and abstract.
Xu differs from the claimed invention because Xu is drawn to a liposome comprising a small molecule anticancer drug rather than a nucleic acid. Xu also differs from the claimed invention because Xu teaches addition of the PEGylated lipid by either pre-insertion or post-insertion, and Xu does not teach an embodiment wherein some of the PEGylated lipid is added by pre-insertion and other PEGylated lipid is added by post-insertion.



Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612